DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

                                 Information Disclosure Statement
	The information disclosure statements filed on 03/11/2020 and 01/27/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2010/0120222 A1, hereinafter “Kim”).

In regards to claim 1, Kim discloses (See, for example, Figs. 10-13) a substrate bonding apparatus comprising: 
a first chucking stage (210) configured to chuck a first substrate (10); 
a second chucking stage (220) disposed facing the first chucking stage (210), and configured to chuck a second substrate (20); and 
an alignment unit (240) configured to be inserted between the first chucking stage (210) and the second chucking stage (220), 
wherein the alignment unit (240) includes a base body including a first main face and a second main face opposite to the first main face (opposite surfaces where 246 are placed), 
a first detection element (246) disposed on the first main face, and a second detection element (246) disposed on the second main face.

In regards to claim 2, Kim discloses (See, for example, Figs. 10-13) the alignment unit (240) is provided with the first detection element (246) and the second detection element (246) to be movable independently of each other.

In regards to claim 4, Kim discloses (See, for example, Figs. 10-13) the alignment unit (240) is configured to acquire an image of the first substrate (10) by the first detection element (246) and acquire an image of the second substrate (20) by the second detection element (246), in a state where the alignment unit (240) is inserted between the first chucking stage (210) and the second chucking stage (220), and the controller (260, See, for example, Par [0074]) is configured to control the first chucking stage (210) and the second chucking stage (220) to correct a positional deviation between the first substrate (10) and the second substrate (20) in accordance with the image of the first substrate (10) and the image of the second substrate (20)thus acquired (…the aligner 240 provided with an image sensor 246….the image sensor 246 may take pictures the first and second wafers 10 and 20 to detect positions of the first and second wafers 10 and 20. , See Par [0071]) .

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Jong (GB 2433819 A, hereinafter “Kim Jong”).

In regards to claims 15 and 16, Kim discloses (See, for example, Figs. 10-13) a manufacturing system comprising a plurality of substrate bonding apparatuses (200), each of which is the substrate bonding apparatus according to claim 1.
Kim fails to explicitly teach that a conveyance system disposed in a state of extending transversely among the plurality of substrate bonding apparatuses.
	Kim Jong while disclosing a substrate bonding apparatus teaches that a conveyance system disposed in a state of extending transversely among the plurality of substrate bonding apparatuses (See, for example, Pars [0029]-[0033]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kim by Kim Jong because this would help the upper and lower substrates bonded reliably. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. 

                                         Allowable Subject Matter
Claims 3, 5-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim 18 is allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claim 18, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, performing alignment between the first and second optical axis of the first and second detection elements; and wherein the detection elements are on the first and second main faces of the alignment unit. 
    
Claims 19-20 are also allowed as being dependent of the allowed independent base claim.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893